El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Emilia Casanova cedió en arrendamiento una parcela de terreno a Rosa Molina, y en la misma escritura se hacía constar que Rosa Molina había construido en dicha parcela una casa y un garage, conviniéndose expresamente en que el arrendamiento y la existencia de las construcciones de-bían ser inscritos en el registro de la propiedad. El regis-trador inscribió el arrendamiento y la edificación con el de-fecto subsanable de no constar quién sería el dueño de lo edificado al terminar el arrendamiento. El recurrente muy bien sostiene que toda la cuestión se rige por el art. 370 del Código Civil que dice así:
“El dueño del terreno en que se edificare, sembrare o plantare de buena fe, tendrá derecho a hacer suya la obra, siembra o plan-tación, previa la indemnización establecida en los arts. 455 y 456 del Capítulo III, Título V, o a obligar al que fabricó o plantó, a pagar el precio del terreno, y al que sembró, la renta correspon-diente. ’ ’
Según este artículo el arrendador no está obligado a ha-cer una elección inmediata durante la vigencia del arren-*648damiento; por tanto, la objeción del registrador carece de fundamento.
Debe revocarse la nota recurrida y se declara que no existe el defecto subsanable apuntado.